DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to a system non-elected without traverse.  Accordingly, claims 10-15 have been cancelled.

Allowable Subject Matter
Claims 1-2, 6-9, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the method as claimed that included wherein the metal particles include one or more particles selected from the group consisting of elemental copper, a copper alloy, elemental silver, a silver alloy, elemental antimony, and an antimony alloy, and wherein the metal particles further comprise one or more particles selected from the group consisting of elemental gallium, a gallium-tin alloy, a gallium-indium alloy, and a gallium- tin-indium alloy, or heating the applied embrittlement agent to a temperature that meets or exceeds a reflow temperature of the embrittlement agent; holding the embrittlement agent at the temperature for an amount of time to allow the embrittlement agent to at least partially diffuse into the joint; and removing, after the embrittlement agent has at least partially diffused into the joint, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERIN B SAAD/Primary Examiner, Art Unit 1735